UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 814-00175 BROADLEAF CAPITAL PARTNERS, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0490034 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3887 Pacific Street Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 650-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of October 31, 2013 the registrant had 167,097,874 shares of common stock outstanding. Broadleaf Capital Partners, Inc. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: Consolidated Balance Sheets at September 30, 2013(unaudited), and December 31, 2012 (audited) 4 Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2013, and (unaudited) September 30, 2012 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 (unaudited) and September 30, 2012 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 SIGNATURES 28 3 Table of Contents BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS 9/30/2013 12/31/2012 ASSETS Unaudited Audited CURRENT ASSETS Cash $ $ Inventory Other current assets Total Current Assets FIXED ASSETS, NET 0 0 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payableand accrued expenses $ $ Accrued interest Notes payable - current portion Total Current Liabilities LONG-TERM DEBT - Notes payable - long term 0 Total Liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY (DEFICIT) Common Stock 250,000,000 authorized at $0.001 par value; shares issued and outstanding shares issued and outstanding Total Common Shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES,AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ "The accompanying notes are an integral part of these consolidated financial statements." 4 Table of Contents BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended For the Three Months Ended 9/30/2013 9/30/2012 9/30/2013 9/30/2012 Unaudited Unaudited Unaudited Unaudited SALES $ COST OF SALES GROSS PROFIT EXPENSES General and administrative Total Expenses NET INVESTMENT INCOME(LOSS) OTHER INCOME (EXPENSE) Other income Other Income(Expense) ) 0 Debt Forgiveness 0 0 0 Interest expense ) Total Other Income (Expense) INCOME (LOSS) FROM CONTINUING OPERARION BEFORE INCOME TAXES ) ) ) Income taxes 0 0 0 0 NET INCOME (LOSS) $ ) $ $ ) $ ) BASIC INCOME (LOSS) PER SHARE Basic Income (Loss) Per Share ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING "The accompanying notes are an integral part of these consolidated financial statements." 5 Table of Contents BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended 9/30/2013 9/30/2012 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) from continuing operations $ ) $ Adjustments to reconcile net loss to net cash used by operating activities: Common stock issued for services 0 Gain on sale of investment 0 ) Forgiveness of debt 0 ) (Increase) decrease in other assets ) (Increase) decrease in inventory ) Increase (decrease) in accounts payable ) Increase (decrease) in Accrued Interest Increase (decrease) in Accrued Expenses 0 ) Increase (decrease) in Judgments Payable 0 0 Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of investments 0 Net Cash Provided (Used) in Investing Activities 0 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party notes payable 0 Payments on notes 0 ) Net Cash Provided by Financing Activities $ $ ) NET DECREASE IN CASH $ ) $ CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ "The accompanying notes are an integral part of these consolidated financial statements." 6 Table of Contents BROADLEAF CAPITAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For the Nine Months Ended 9/30/2013 9/30/2012 Unaudited Unaudited SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $
